Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are currently pending in this application. Claims 7-9, 15 have been withdrawn pursuant to a previous requirement of restriction/election, accordingly claims 1-6, 10-14 are considered in this Office action. 
Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, and claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species A2, there being no allowable generic or linking claim. Claims 1-6 and 10-14 are under consideration as they read on the elected inventions (or are generic thereto). Election was made without traverse in the reply filed on August 26, 2022.
Specification
The title of the invention is objected to because the title is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because the abstract contains legal phraseology often used in patent claims, such as "said”. The form and legal phraseology often used in patent claims should be avoided. Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaudreuil (US 1,502,131, cited in IDS), hereinafter Vaudreuil.
Regarding claim 1, Vaudreuil discloses a dishwasher (Fig. 5) comprising a washing chamber (36, 37, 38), a lid (44) configured to rotate with respect to the washing chamber around a rotation axis passing through the washing chamber (via pivot bolt 48) between a first position (closed position, e.g. Figs. 5-6, p. 1 lines 108-109, p. 2 lines 5-7) and a second position (open position, e.g. Fig. 7, p. 2 lines 12-17). The washing chamber is capable to receive crockery (placed on dish carrying basket 35, p. 1 lines 78-84, 95-98) and it can be accessed via a first lateral zone and a distinct second lateral zone (via openings 39 defined in 37 and 38, e.g. Fig. 7, p. 1 lines 94-95), the lid (44) is capable to prevent accessing the washing chamber via the first and second lateral zones in the closed position (covers openings 39, e.g. p. 1 lines 106-109) and to allow accessing the washing chamber via the first and second lateral zones in the open position (door openings align with casing openings 39, e.g. Fig. 7).
Regarding claim 2, in the dishwasher disclosed by Vaudreuil, the first and second lateral zones are located on diametrically opposed positions with respect to the rotation axis (e.g. Fig. 6, p. 1 lines 94-95).
Regarding claim 3, in the dishwasher disclosed by Vaudreuil, the lid (44) is rotated around the rotation axis by a rotation angle of 90 degrees when moved from the first (closed) position (Fig. 6) to the second (open) position (Fig. 7). The disclosed angle of 90 degrees is squarely within the claimed range of between 45 degrees and 135 degrees.
Regarding claim 4, in the dishwasher disclosed by Vaudreuil, the lid (44) allows accessing the washing chamber via both the first and second lateral zones when the lid is in the second (open) position (e.g. Fig. 7).
Regarding claim 5, Vaudreuil discloses that the lid (44) is provided with first and second openings (e.g. Fig. 6). In in the dishwasher disclosed by Vaudreuil, the washing chamber can be accessed via the first lateral zone passing through the first opening, and via the second lateral zone passing through the second opening, when the lid is in the second (open) position (e.g. Fig. 7).
Regarding claim 6, in the dishwasher disclosed by Vaudreuil, the openings (39) in the washing chamber are arranged in the diametrically opposite positions with respect to the rotation axis (e.g. Fig. 6), and thus, the first and second lateral zones are located on diametrically opposed positions with respect to the rotation axis, and the first and second openings are located on the lid on diametrically opposed positions with respect to the rotation axis (e.g. Fig. 6).
Regarding claim 10, Vaudreuil discloses a rack (basket 35) arranged statically within the washing chamber (via rods 40, e.g. Fig. 5, also shown in Figs 2 and 4, p. 1 lines 98-101). The disclosed rack is capable to accommodating the crockery on it, the rack being static with respect to the washing chamber.
Regarding claim 12, Vaudreuil discloses a nozzle (spraying device 28) contained in the washing chamber (e.g. Fig. 2, p. 1 lines 80-82, p. 2 lines 18-30). The disclosed nozzle is interpreted as a washing and/or rinsing nozzle, and it is capable to sprinkle washing and/or rinsing liquid on the crockery contained in the washing chamber (via 52).
Regarding claims 13 and 14, the opposite portions of casings 37 or 38 interposed between the openings 39 and defining the first and second lateral zones of the washing chamber are static with respect to the washing chamber and are interpreted as a first lateral portion (claim 13), and a second lateral portion on the opposite side with respect to the first lateral portion (claim 14), in the broadest reasonable interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaudreuil (US 1,502,131), hereinafter Vaudreuil in view of Shaffer (US 8,905,014 B2), hereinafter Shaffer.
The reliance of Vaudreuil is set forth supra.
Regarding claim 11, Vaudreuil discloses that the lid is rotated manually (via handle 50, p. 2 line 6). Vaudreuil does not disclose an electro-mechanical actuator configured for automatically rotating the lid. Shaffer teaches a household appliance (100, Fig. 1) comprising a chamber (105), a lid (113) configured to be rotated with respect to the washing chamber around the rotation axis between a first (closed) position ( and a second position (Fig. 6), and an electro-mechanical actuator (170, col. 7 lines 1-5) configured for automatically rotating the lid (col. 6 lines 50-63). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher of Vaudreuil with the electro-mechanical actuator taught by Shaffer in order to rotate the lid. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so for user convenience and have a reasonable expectation of success because such actuators are known in the art.
Pertinent art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wiwi (US 2017/0321404 A1) teaches a waste disposal system (Figs. 1, 18) comprising a chamber (13), a lid (3) rotatable between closed and open positions (Fig. 8) manually or mechanically with a solenoid actuator (para 48), and that a handle can be actuated manually or by a mechanical or electro-mechanical actuator which can include a servo motor, a pneumatic, hydraulic, or a solenoid actuator (para 53). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711